Citation Nr: 0018170	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-12 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and two friends


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel
INTRODUCTION

The veteran had active service from to June 1969 to October 
1973.

This appeal arises from an October 1997 decision by the 
Wichita, Kansas, Department of Veterans Affairs (VA) Regional 
Office (RO) that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  By rating action in March 1988, the RO denied the 
appellant's claim of entitlement to service-connection for an 
acquired psychiatric disorder.  A rating action in March 1993 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for an acquired 
psychiatric disorder.  The veteran was notified of the 
decision by letter dated in March 1993, but a timely appeal 
was not received.  

3.  A rating action in October 1997 found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for an acquired psychiatric disorder. 

3.  The evidence submitted since the October 1997 rating 
decision includes evidence which has not previously been 
considered and which, while new, is not relevant or probative 
of the issue at hand, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSIONS OF LAW

1.  The evidence submitted since the March 1993 rating action 
is not new and material.  38 U.S.C.A. §§ 1110, 1131, 5107, 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The March 1993 rating decision is final and the claim is 
not reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 7105 (West 
1991); 38 C.F.R. 3.104(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran originally submitted a claim for service 
connection for an acquired psychiatric disorder in October 
1987.  In a March 1988 rating decision, the RO denied his 
claim.  The veteran did not submit a timely appeal of that 
decision.  The veteran attempted to reopen his claim for 
service connection for an acquired psychiatric disorder which 
was denied by the RO in March 1993.  Although the RO notified 
the veteran of that denial, he did not initiate an appeal of 
the decision.  Therefore, the RO's decision of March 1993 is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (1999).   

In April 1997, the veteran attempted to reopen his claim for 
service connection for an acquired psychiatric disorder.  In 
October 1997, the RO informed the veteran that he had not 
submitted new and material evidence to reopen his claim, and 
the claim was not reopened.  The veteran filed a timely 
appeal of that decision.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  Thus, the Board must perform a three-step analysis 
when a veteran seeks to reopen a claim based on new evidence.  
Winters v. West, 12 Vet. App. 203, 206 (1999).  See Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) (overruling the 
test set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which stated that "new" evidence was "material" if 
it raised a reasonable possibility that, when viewed in the 
context of all the evidence, the outcome of the claim would 
change); Elkins v. West, 12 Vet. App. 209, 218 (1999) 
(stating that, after Hodge, new and material evidence may be 
presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

At the time of the March 1993 rating decision, the evidence 
before the RO included the veteran's service medical records.  
The records indicate that the veteran was evaluated in 
December 1970 and that the impression was immature 
personality with definite insecure attitude.  In March 1973 a 
diagnosis of situational adjustment disorder was made when 
the veteran reacted abnormally to marital problems.  In 
September 1973 after another marital episode, it was opined 
that the veteran had a  passive aggressive personality, 
passive-dependent type.  Based solely on the service medical 
records, service connection for a personality disorder was 
denied by a March 1988 rating decision.  

Also before the RO in March 1993 were VA medical records 
dated from May to August 1989.  The records are negative for 
mention of a psychiatric condition.  

A February 1993 VA discharge summary states that the veteran 
sought treatment after a reduction in force eliminated his 
job.  The final diagnosis was adjustment disorder with 
depressed mood. 

A March 1993 rating decision found that the veteran had not 
submitted new and material evidence sufficient to reopen his 
claim for an acquired psychiatric disorder.

Evidence submitted since the March 1993 rating decision 
includes service administrative records that indicate that 
the veteran's marital problems had had a very negative affect 
on him and that he had reacted to them in an immature manner.  
He was recommended for separation.  

December 1992 to February 1993 VA inpatient records are 
negative for opinions linking a psychiatric condition to the 
veteran's service. 

An April 1997 Millon Clinical Multiaxial Inventory-III (MCMI) 
interpretive report from Theodore Millon, Ph.D. states that 
the veteran's testing and interviews indicated Axis I 
diagnoses of recurrent, severe major depression without 
psychotic features and generalized anxiety disorder.  The 
Axis II diagnoses were borderline personality disorder and 
avoidant personality disorder with passive aggressive 
(negativistic) personality traits and depressive personality 
traits.  The report does not link any of the above diagnoses 
to the veteran's service.

An April 1997 intake interview from the Area Mental Health 
Center states that the veteran reported that his mother hit 
him with a stick at times.  During service he caught his wife 
cheating on him and he attempted suicide three times.  The 
report includes diagnoses of recurrent, severe major 
depression without psychotic features and probable borderline 
personality disorder.  No link was made between the diagnoses 
and the veteran's service.  

A May 1997 Psychiatric Diagnostic Interview report from the 
Area Mental Health Center states that the veteran related a 
history of a normal childhood and of a suicide attempt during 
service.  The veteran was treated with Zoloft for two weeks.  
The diagnoses were recurrent major depression and rule-out 
dependent personality traits.  The psychiatrist did not link 
the veteran's condition to his active service.

During the veteran's personal hearing in July 1998 he 
testified that he had not had a problem prior to his active 
service.  During service a bosun's mate put a knife to his 
throat and threatened him.  When the veteran reported it 
about two weeks later he was having suicidal thoughts.  He 
was sent to a psychiatrist around December 1970.  In March 
1973 he caught his wife with another man.  In August 1973 it 
happened again.  He had five or six suicide attempts during 
service.  In November 1972 he had a hallucination that a pink 
claw was after him.  He was separated because they thought 
that he was unfit.  The veteran stated that he took 45 
sleeping pills in 1985.  His first treatment after service 
was in 1991.  He had the symptoms from 1973 to 1991 but did 
not want to see anyone about them.  He had 80 jobs since 
service.  He had been hearing voices for twelve years and had 
been seeing things since service.  He had hallucinations 
about once every three months.  He still had suicidal 
thoughts.  He quit taking medications because of they were so 
expensive.  Without his medications he did not like to be 
around people.  His current job of eight months was 
stressful.  The veteran's friend testified that she had known 
the veteran for three years.  He had trouble sleeping and 
sometimes would sleep a lot, saying that he wanted to die.  
He had had five jobs in three years.  She did not know why he 
had so many.  His ex-employers said that he was doing a good 
job when he quit.  She added that the veteran did hear 
things.  Another friend testified that he had known the 
veteran for eight months and that the veteran was usually 
very happy.  However, sometimes he took things the wrong way 
and would go berserk.  The veteran changed drastically after 
he quit taking his medications.  The veteran told him that he 
quit taking them because they were expensive.

Analysis

Upon a review of the evidence, the Board finds that there is 
no new and material evidence to reopen the veteran's claim.  

The evidence submitted since the March 1993 rating decision 
included service administrative records that indicate that 
the veteran had reacted to marital problems in an immature 
fashion.  This evidence, while new, is essentially 
duplicative of statements made in the service medical 
records.  The remainder of the medical evidence fails to 
attribute the veteran's present psychiatric problems to 
service.  This information has no bearing on whether the 
veteran had a psychiatric disorder in service or within one 
year thereafter.  Thus, there is no "new" evidence of 
record that is so significant as to require consideration in 
order to fairly decide the claim.  Therefore, there is no new 
and material evidence to reopen the veteran's claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).    

The veteran's testimony is new, in that it was not before the 
RO in March 1993.  However, it is immaterial because the 
veteran has no medical expertise.  Although he asserts that 
his psychiatric disorder was caused by active service, he has 
submitted no medical evidence to substantiate his claim.  
Although the veteran is competent to provide an account of 
his symptoms, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge".  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  The testimony of the 
veteran's friends is also immaterial because neither of them 
testified about the etiology of the veteran's condition and, 
in any event, neither one had any medical expertise.  None of 
the medical evidence submitted since the March 1993 rating 
action links the veteran's psychiatric conditions to his 
active service.  

Thus, the additional evidence, while new, is not material, 
and even if viewed in the context of all the evidence, both 
new and old, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Therefore, after a careful and thorough review of the record, 
it is concluded that the evidence is not material to reopen 
the claim, even under the more liberal standard announced in 
Hodge.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service-connection for an acquired psychiatric 
disorder, thus, the claim is not reopened. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

 

